Citation Nr: 1105109	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-14 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for sinusitis with polypoid 
mass and headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith






INTRODUCTION


The Veteran's active service includes periods from May 1971 to 
December 1972, and from November 1978 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
In addition to the sinusitis issue presently on appeal, the May 
2005 rating decision also denied the Veteran's claim for an 
increased rating of his service-connected rectal fissure.  The 
Veteran expressed disagreement with these determinations in a 
June 2006 statement, and a statement of the case was issued in 
January 2007.  In April 2007, the Veteran submitted a substantive 
appeal, specifically indicating that he wished only to appeal the 
evaluation of his sinusitis.  As there has been no appeal 
perfected as to the issue of an increased rating for rectal 
fissure, and the only issue presently certified for appeal is 
that of an increased rating for sinusitis, the Board has no 
jurisdiction to address the Veteran's service-connected rectal 
fissure.  See 38 C.F.R. §§ 20.200, 20.202, 20.302; see also Percy 
v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to 
timeliness of substantive appeal by taking actions that lead the 
Veteran to believe that an appeal was perfected).

In the June 2006 notice of disagreement, which gave rise to the 
current appeal, the Veteran also raised the issue of his service-
connected kidney stones.  Since this issue has not been 
adjudicated, it is referred to the RO for appropriate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Historically, the Veteran was granted service connection for 
sinusitis with polypoid mass and headaches in a June 1994 rating 
decision, evaluated as 10 percent disability rating, effective 
June 1, 1993.  He submitted a claim for an increased rating in 
November 2004, contending that his sinusitis has worsened such 
that a higher disability rating is now warranted.

The record shows the Veteran was last examined for VA purposes in 
connection with his increased rating claim in March 2005.  At 
that time he reported experiencing 2 to 3 sinus infections per 
year, and never having a 4 week course of antibiotics.  
Subsequently dated records show the Veteran had nasal surgery in 
March 2006, with the surgeon writing in an April 2006 letter that 
this was undertaken only "after suffering 3 or more 
incapacitating episodes per year requiring four weeks of 
antibiotics therapy on each occasion."  Records obtained from 
this surgeon, however, do not appear to document the episodes he 
describes.  Follow-up in this regard should be undertaken, and a 
more current VA examination accomplished.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and have him identify 
the medical provider whose records would 
document he suffered 3 or more 
incapacitating episodes per year requiring 
four weeks of antibiotic therapy on each 
occasion, as mentioned by Dr. McQueen in 
his April 2006 letter, and then attempt to 
obtain copies of the identified records.  

2.	Ask the Veteran to identify any VA or 
private facilities that have treated him 
for his sinus condition from June 2006 to 
the present.  Thereafter, take the 
necessary steps to obtain such records.

3.	After the foregoing development has been 
accomplished, schedule the Veteran for an 
appropriate VA examination to determine 
the severity of his sinusitis.  The claims 
file and a copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should document the number of 
"non-incapacitating" episodes of sinusitis 
that the Veteran experiences per year, 
defined as an episode of sinusitis 
characterized by headaches, pain, 
tenderness, and crusting or purulent 
discharge.

The examiner should document the number of 
"incapacitating" episodes of sinusitis 
that the Veteran experiences per year, 
defined as an episode of sinusitis 
requiring prolonged (four to six weeks) 
antibiotic treatment and bed rest and 
treatment by a physician.

The examiner should document any sinus surgery(ies).

4.	Readjudicate the Veteran's claim.  If the 
decision remains adverse to the Veteran, 
he and his representative should be 
provided a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 



Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



